 



EXHIBIT 10.70
AMENDMENT
TO
FLOWSERVE CORPORATION
DEFERRED COMPENSATION PLAN
1. Preamble. Flowserve Corporation (“Flowserve”) established a deferred
compensation plan, most recently amended and restated as the Flowserve Deferred
Compensation Plan (the “Plan”) effective June 1, 2000. Since such restatement,
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), has
been enacted and has become effective with respect to the Plan. The Plan will be
amended in 2006 for overall compliance with section 409A of the Code. In the
interim, Question and Answer 20 of Internal Revenue Service Notice 2005-1
permits distribution of certain amounts without respect to the otherwise
applicable limitations of section 409A. By this amendment, Flowserve intends to
accomplish amendment of the Plan to provide for such distributions. Section 9.01
of the Plan permits the Organization and Compensation Committee of the Board of
Directors of Flowserve to amend the Plan.
2. Amendment. Pursuant to Section 9 of the Plan, the Plan is hereby amended by
adding the following Section 7.09 to the Plan, to follow Section 7.08 and to
precede Article VIII:
     “SECTION 7.09 2005 DISTRIBUTION. Notwithstanding anything to the contrary
in this Plan, the entire amount credited to the Deferral Account of each of
former employee Participant William Jordan and current employee Ronald F. Shuff
will be distributed in full to such Plan Participants prior to December 31,
2005. Such distribution will be includible in the reportable taxable income of
such Participants for the taxable year 2005. This distribution is in accordance
with Question and Answer 20 of Internal Revenue Service Notice 2005-1, and shall
terminate the participation of such former employee Participant William Jordan
in the entirety and shall terminate the deferrals of current employee Ronald F.
Shuff solely with respect to such amounts. Such distributions shall be made in a
single lump sum in cash to each such Participant, as required under
Section 7.01.”
3. Effect of Amendment. Except as amended by this First Amendment to Flowserve
Corporation Deferred Compensation Plan, the Plan, as amended effective June 1,
2000, shall remain in full force and effect.

                  FLOWSERVE CORPORATION
 
           
 
  By:   Pension and Investment Committee          
 
      By:   /s/ Mark A. Blinn, Member
 
           
Executed December 14, 2005
           

1